Exhibit 10.1

 

GRAPHIC [g140262kei001.jpg]

Six CityPlace Drive, Creve Coeur, MO 63141

Phone 314.656.5300 · smurfit-stone.com

 

May 7, 2009

 

John R. Murphy

6822 River Ridge Dr.

Newburgh, IN  47630

 

Re: Offer of Employment

 

Dear John:

 

It is with great pleasure that I extend an offer to you to join Smurfit-Stone
Container Corporation (SSCC) as the Senior Vice President and Chief Financial
Officer.  I am very pleased that you are considering this offer and I believe
that upon your acceptance, you will become an integral part of the SSCC team and
can bring great value to the implementation of our strategic initiatives and
business plan. Your position will report to me and your principal place of work
will be Creve Coeur, Missouri.

 

This letter contains important information about your position, salary, and the
benefits available to you at Smurfit-Stone.  Please read this letter carefully
and share your questions or concerns with me.

 

The following is a summary of the offer:

 

·                  Compensation.  You will receive an annual salary of
$400,000.  You will be paid twice a month, on the 15th and last day of the
month.

 

·                  Vacation.  You are eligible for 4 weeks vacation, subject to
the provisions in the Company’s vacation policy.  You will follow the vacation
policy to earn additional weeks.

 

·                  Management Incentive Plan.  During 2009, you will be eligible
to participate in the Management Incentive Plan at a target level of 100%.  The
bonus will be paid on a semi-annual basis and the bonus for 2009 will be based
on Corporate EBITDAR and is subject to the Plan document, all of which will be
explained in further detail at the start of your employment.  For 2009, your
participation in this plan will be prorated based upon the number of full months
you are employed at Smurfit-Stone as defined by the plan. We also anticipate
that your target bonus will be 100% for 2010. After SSCC emerges from
bankruptcy, we anticipate that the compensation plans will be revised and new
plans implemented.

 

·                  Long-Term Incentive Plan.  Beginning in 2010, if the terms of
the plan are approved, you will be eligible to participate at a target level of
100%. The goals of the plan will likely be based on 50% Corporate EBITDAR and a
50% restructuring goal.  We anticipate the first pay-out will be, at the
earliest, in 2011, after the Company emerges from bankruptcy.

 

--------------------------------------------------------------------------------


 

·                  Relocation.   You will receive the following relocation
benefits:  house hunting, final move trip to new location, transportation of
household effects, up to 60 days temporary living, lease penalty, $5,000 lump
sum, less applicable taxes and deductions, home sale assistance with $1,000
fix-up allowance, sliding scale sale bonus 3%/2%/1% during 90 day marketing
period, loss on sale and new home closing costs.  The payments for house
hunting, temporary living, lease penalty and new home closing costs will be
eligible for tax gross-up.   If home sale does not occur within 90 days, the
sale bonus is eliminated and the buyout process begins.  If you voluntarily
resign your employment within two years of the start of your employment, you
will be required to reimburse the Company the cost of the relocation benefits. 
You will be required to sign a reimbursement agreement setting forth this
obligation.

 

Employment Requirements:

 

Non-solicitation Agreement.  As we discussed, you also agreed as a condition of
accepting this offer to sign a non-solicitation agreement, which you will
receive under separate cover.

 

This offer of employment is contingent upon satisfactory results of a
pre-employment background check, drug screen and physical examination.  It is my
desire that we move quickly to complete this process so that a mutually
agreeable start date of May 15, 2009, can be arranged.

 

 As a Smurfit-Stone employee, you are expected to maintain and uphold Company
standards as explained in the Company’s Code of Conduct.  You will be required
to agree to these standards in the Code of Conduct at the beginning of your
employment.  These standards include:

 

·                  Complying with applicable laws and regulations

·                  Maintaining the confidentiality of all company and client
information

·                  Acting in an ethical and professional manner at all times

 

Smurfit-Stone Container Corporation is an “at will” employer, which means that
the offer letter is not an employment contract.  Your employment with
Smurfit-Stone is not for a specified term, and is at the mutual consent of you
and the company.  You may be discharged or resign at any time, for any reason,
with or without good cause.  This policy cannot be changed or amended, except by
written agreement signed by you and an authorized corporate officer.

 

Benefits:

 

You will receive additional details on Smurfit-Stone’s entire benefit program,
including our 401(k) retirement plan, life insurance, disability, and more.  You
will be eligible for medical plan benefits after a thirty-day waiting period
with Smurfit-Stone.  If you elect medical plan benefits, you will be required to
pay a portion of the medical benefit premium, which will be deducted from each
paycheck on a pre-tax basis.

 

If this letter fulfills our mutual understanding of your employment with
Smurfit-Stone, please sign below and fax this offer letter to Ron Hackney at
314-787-6164, so that we can begin to expedite the pre-employment process.  If
you have any questions about the terms of this offer, please contact me at
314-656-5252.

 

--------------------------------------------------------------------------------


 

John, I believe you will be a great asset to our team.  On behalf of
Smurfit-Stone, I want to personally welcome you, and wish you the best in your
career with our Company.

 

 

Sincerely,

 

/s/ Patrick J. Moore

 

Patrick J. Moore

Chairman & CEO

 

 

Cc:  Ron Hackney

 

 

Accepted:

/s/ John Murphy

 

Date:

May 8, 2009

 

John Murphy

 

 

 

 

--------------------------------------------------------------------------------